The brief of plaintiff in error contains no assignment of error, nor are any propositions therein stated that call our attention to any question that plaintiff in error desires considered by this court. The entire brief consists only of a statement of the case and the result of the trial.
The transcript of the record contains no assignment of errors, but we find a detached paper filed with the papers in this cause which purports to be a copy of the assignment of errors filed in the court below.
If this paper can be regarded as an assignment of error, it is not copied or mentioned in the brief, as required by the rules that govern the practice in this court, and the result follows that the plaintiff in error has failed to call our attention to any error committed by the trial court. Chappell v. Railway,75 Tex. 82.
Judgment affirmed.
Affirmed. *Page 469